ORIGINAL
                                                                                              06/21/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0496


                                           DA 20-0496                               :LED
                                                                                  JUN 2 1 2022
                                                                                Bowen Greenwood
STATE OF MONTANA,                                                             Clerk of Supreme Court
                                                                                 State nf Montana


                 Plaintiff and Appellee,

          v.                                                         ORDER

 JONATHAN WILLIAM PRESLEY,

                 Defendant and Appellant.



       Appellant Jonathan William Presley appeals from the Judgment and Commitment
of the First Judicial District Court, Lewis and Clark County, in its Case No. BDC 2019-
388. Presley argues the District Court erred by failing to give him credit for 372 days
served.
       The State has filed a Notice of Concession that this matter should be remanded to
the District Court for the purpose of entering an amended sentence and judgment. Without
agreeing with all of the arguments Presley has raised, the State agrees that in this case the
District Court erred in failing to give Presley credit for 372 days served.
       Based on Presley's opening brief and the State's concession, and good cause
appearing,
          IT IS HEREBY ORDERED that this case is REMANDED to the First Judicial
District Court, Lewis and Clark County, with instructions for the District Court to amend
its Judgment and Commitment and replace the sentence reduction for time served of 31
days with 372 days.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable Mike McMahon.
          Dated this ZI day of June, 2022.


                                                                 /er
           lrl
    Justices
L
                 -